DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 10/24/2018, which claims priority to Japanese Application No. FP 2017-230792 filed on 11/30/2017. An action on the merits follows. 
Claim(s) 1-10 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed on 2/5/2019.
Allowable Subject Matter
Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record, in combination with other limitations of the claim, is silent on “the weight ring in the non-linkage position pushes the ball to an axial center side to fit the ball to the fitting groove”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
Claim(s) 1-2 and 10 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 20120132452 of Hoop et al. (henceforth Hoop).
Regarding claim 1, Hoop teaches an impact tool (Hoop: 100) comprising: 
a motor (Hoop: 105); 
a first hammer (Hoop: 71, 83, 83.1) configured to be rotated by driving of the motor (Hoop: para 0027);  
an anvil (Hoop: 60) configured to be hammered in a rotation direction by the first hammer (Hoop: para 0010, 0028); and 
a second hammer (Hoop: 72) configured to be switchable between a state being linked and a state not being linked to the first hammer (Hoop: para 0029-0031, fig. 2a-3b), 
wherein the impact tool ensures selections of a first hammering mode (Hoop: para 0028, “first operating state”, figs. 2a and 3a) in which only the first hammer hammers the anvil and a second hammering mode (Hoop: para 0029-0031, figs. 2b and 3b) in which the first hammer and the second hammer hammer the anvil.
Regarding claim 2, as shown in claim 1, Hoop teaches wherein the first hammer includes a main hammer (Hoop: 71) and a sub hammer (Hoop: 83, 83.1), the main hammer hammering the anvil by moving forward and rearward in an axial direction of the anvil (Hoop: para 0028), the main hammer being engaged with the anvil when moving forward and the main hammer being disengaged from the anvil when moving rearward (Hoop: see fig 3a), the sub hammer being restricted from moving forward and rearward in the axial direction (Hoop: para 0028 i.e. “The first, outer spring 81 rests against a fixed stop 83”, see also fig. 3a and the protrusions on the spindle 20 that prevent rearward movement of the stop 83.1), the sub hammer being integrally linked to the main hammer in a rotation direction (Hoop: para 0035 i.e. “a stop 83.1 affixed to the spindle 20” and para 0027 “a motor 105 in the form of an electric motor that transfers a rotational movement … to a spindle 20 by means of a drive 106”), and 
the second hammer is configured to be switchable between a state being linked and a state not being linked to the sub hammer (Hoop: para 0035, see also first and second operating state).
Regarding claim 10, Hoop teaches An impact tool (Hoop: 100) comprising: 
a motor (Hoop: 105); and 
a hammer (Hoop¨71, 83, 83.1) configured to be rotated by driving of the motor (Hoop: para 0027), 
wherein changing a mass of the hammer (Hoop: addition of mass 72) ensures changing an inertia force by a rotation of the hammer (Hoop: para 0029-0031, fig. 2a-3b), and 
changing a rotational speed of the motor ensures changing the inertia force (Hoop: inherent, i.e. motor can be turned from off to on which at least changes the speed of the motor and the applied inertia force from 0 to operating inertia force. see also para 0009).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USP# 20130033217 of Hirabayashi (henceforth Hirabayashi) in view of Hoop.
Regarding claim 1, Hirabayashi teaches an impact tool (Hirabayashi: 1) comprising: 
a motor (Hirabayashi: 4); 
a first hammer (Hirabayashi: 40, 42) configured to be rotated by driving of the motor;  
an anvil (Hirabayashi: 10) configured to be hammered in a rotation direction by the first hammer (Hirabayashi: para 0059); and 
Hirabayashi is silent on a second hammer configured to be switchable between a state being linked and a state not being linked to the first hammer, wherein the impact tool ensures selections of a first hammering mode in which only the first hammer hammers the anvil and a second hammering mode in which the first hammer and the second hammer hammer the anvil.
Hoop teaches an impact tool (Hoop: 100) comprising: a motor (Hoop: 105); a first hammer (Hoop: 71, 83, 83.1) configured to be rotated by driving of the motor (Hoop: para 0027); an anvil (Hoop: 60) configured to be hammered in a rotation direction by the first hammer (Hoop: para 0010, 0028); and a second hammer (Hoop: 72) configured to be switchable between a state being linked and a state not being linked to the first hammer (Hoop: para 0029-0031, fig. 2a-3b), wherein the impact tool ensures selections of a first hammering mode (Hoop: para 0028, “first operating state”, figs. 2a and 3a) in which only the first hammer hammers the anvil and a second hammering mode (Hoop: para 0029-0031, figs. 2b and 3b) in which the first hammer and the second hammer hammer the anvil. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify tool of Hirabayashi with the addition of a selectable second hammer as taught by Hoop in order to provide additional selectable torque to the anvil which improves the versatility of the tool since the tool can be used in higher and lower torque applications. 
Regarding claim 2, as shown in claim 1, the combination of Hirabayashi and Hoop teaches wherein the first hammer includes a main hammer (Hirabayashi: 40, Hoop: 71) and a sub hammer (Hirabayashi: 42, Hoop: 83, 83.1), the main hammer hammering the anvil by moving forward and rearward in an axial direction of the anvil (Hirabayashi: para 0059-0061, Hoop: para 0028), the main hammer being engaged with the anvil when moving forward and the main hammer being disengaged from the anvil when moving rearward (Hirabayashi: para 0059-0061 Hoop: see fig 3a), the sub hammer being restricted from moving forward and rearward in the axial direction (Hirabayashi: para 0059-0061, Hoop: para 0028 i.e. “The first, outer spring 81 rests against a fixed stop 83”, see also fig. 3a and the protrusions on the spindle 20 that prevent rearward movement of the stop 83.1), the sub hammer being integrally linked to the main hammer in a rotation direction (Hirabayashi: para 0059-0061, Hoop: para 0035 i.e. “a stop 83.1 affixed to the spindle 20” and para 0027 “a motor 105 in the form of an electric motor that transfers a rotational movement … to a spindle 20 by means of a drive 106”), and the second hammer is configured to be switchable between a state being linked and a state not being linked to the sub hammer (Hoop: para 0035, see also first and second operating state).
Regarding claim 3, as shown in claim 2, the combination of Hirabayashi and Hoop teaches the impact tool further comprising: a linking unit (Hirabayashi: 54, 55, 56) configured to integrally link the Hirabayashi: para 0069), wherein a linkage between the main hammer and the sub hammer by the linking unit ensures a selection of a drill mode (Hirabayashi: para 0069, see also para 0069-0073) that restricts a front-rear movement of the main hammer and rotates the main hammer integrally with the anvil (Hirabayashi: para 0069).
Regarding claim 4, as shown in claim 3, the combination of Hirabayashi and Hoop teaches the impact tool further comprising: a spindle (Hirabayashi: 7, Hoop: 20) configured to be rotated by driving of the motor, wherein the main hammer has a cylindrical shape (Hirabayashi: see fig. 3 and shape of main hammer 40, Hoop: see fig. 3a-b and para 0036) externally mounted on the spindle (Hirabayashi: see fig. 1, Hoop: see figs. 3a-3b), and the sub hammer has a shape of a cylinder (Hirabayashi: see fig. 3 and shape of sub hammer 42) having a closed bottom with a front side opening and is externally mounted on the main hammer from a rear (Hirabayashi: see fig. 3 and shape of sub hammer 42, see also fig. 1), the spindle being loosely inserted in the sub hammer (Hirabayashi: see fig. 1).
Regarding claim 5, as shown in claim 4, the combination of Hirabayashi and Hoop teaches wherein the linking unit includes a ring-shaped fitting groove (Hirabayashi: 54), a circular hole (Hirabayashi: 55), and a ball (Hirabayashi: 56), the fitting groove being formed in a circumferential direction on an outer peripheral surface of the main hammer (Hirabayashi: see fig. 3), the circular hole passing through a peripheral wall of the sub hammer in a radial direction (Hirabayashi: see fig. 3), the ball being fitted across the circular hole and the fitting groove (Hirabayashi: see fig. 1 and 3, also see para 0069).
Regarding claim 7, Hirabayashi teaches an impact tool (Hirabayashi: 1) comprising: 
a motor (Hirabayashi: 4); 
a spindle (Hirabayashi: 7) configured to be rotated by driving of the motor; 
a hammer (Hirabayashi: 40, 42) retained by the spindle; 
an anvil (Hirabayashi: 10) configured to be hammered in a rotation direction by the hammer (Hirabayashi: para 0059); 
a housing (Hirabayashi: 2) that houses the motor, the spindle, the hammer, and the anvil (Hirabayashi: see fig. 1); and 
Hirabayashi: 60) disposed in the housing (Hirabayashi: see fig. 1), 
wherein operating the mode switching member ensures selections of a first position in which the hammer hammers the anvil (Hirabayashi: 0057-0062, “Impact mode”), and a third position in which the spindle, the hammer, and the anvil integrally rotate (Hirabayashi: para 0069-0073, “drill mode”).
Hirabayashi is silent on an inertia force increasing member that increases inertia force in the hammering by the hammer; and wherein operating the mode switching member ensures selection of a second position in which the hammer whose inertia force is increased by the inertia force increasing member hammers the anvil.
However, Hoop teaches an impact tool (Hoop: 100) comprising: a motor (Hoop: 105); a spindle (Hoop: 20) configured to be rotated by driving of the motor; a hammer (Hoop: 71, 83.1) retained by the spindle; an anvil (Hoop: 60) configured to be hammered in a rotation direction by the hammer (Hoop: para 0028); an inertia force increasing member (Hoop: 72) that increases inertia force in the hammering by the hammer (Hoop: para 0029-0031, fig. 2a-3b); a housing (Hoop: 101) that houses the motor, the spindle, the hammer, and the anvil (Hoop: see fig. 1); and a mode switching member (Hoop: 90, 91) disposed in the housing (Hoop: see fig. 1), wherein operating the mode switching member ensures selections of a first position in which the hammer hammers the anvil (Hoop: para 0028, “first operating state”, figs. 2a and 3a), and a second position in which the hammer whose inertia force is increased by the inertia force increasing member hammers the anvil (Hoop: para 0029-0031, “second operating state” figs. 2b and 3b). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify tool of Hirabayashi with the addition of an selectable inertia increasing member as taught by Hoop in order to provide additional selectable torque to the anvil which improves the versatility of the tool since the tool can be used in high and low torque applications. 
Regarding claim 8, as shown in claim 7, the combination of Hirabayashi and Hoop teaches wherein the inertia force increasing member is a weight ring (Hoop: para 0036) externally mounted on the hammer (Hoop: see fig. 3b), the inertia force increasing member being in a non-linkage to the hammer in the first position (Hoop: para 0028, fig. 3a), the inertia force increasing member being linked to the hammer in the second position (Hoop: para 0029, 0035-0036 fig. 3b).
Regarding claim 9, as shown in claim 1, the combination of Hirabayashi and Hoop teaches wherein the impact tool ensures switching of a rotational speed of the motor between a plurality of stages (Hirabayashi: inherent, the motor can be turned on and off (i.e. 0 rpm and operating rpm).  Furthermore, see element 34 which switches between first and second speed).
Regarding claim 10, Hirabayashi teaches An impact tool (Hirabayashi: 1) comprising: 
a motor (Hirabayashi: 4); and 
a hammer (Hirabayashi: 40, 42) configured to be rotated by driving of the motor, 
changing a rotational speed of the motor ensures changing the inertia force (Hirabayashi: inherent, i.e. motor can be turned from off to on which at least changes the speed of the motor and the applied inertia force from 0 to operating inertia force. see also 0057-0062).
However, Hoop teaches an impact tool (Hoop: 100) comprising: a motor (Hoop: 105); and a hammer (Hoop¨71, 83, 83.1) configured to be rotated by driving of the motor (Hoop: para 0027), wherein changing a mass of the hammer (Hoop: addition of mass 72) ensures changing an inertia force by a rotation of the hammer (Hoop: para 0029-0031, fig. 2a-3b). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify tool of Hirabayashi with the addition of selectable changing a mass of hammer as taught by Hoop in order to provide additional selectable torque to the anvil which improves the versatility of the tool since the tool can be used in higher torque applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/M. A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731